
	
		I
		111th CONGRESS
		2d Session
		H. R. 5456
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Ms. McCollum (for
			 herself, Mr. Scott of Virginia,
			 Mr. Latham,
			 Mr. Ellison,
			 Mr. Luján,
			 Mr. Kagen,
			 Mr. Grijalva,
			 Mr. Putnam,
			 Mr. Michaud,
			 Mr. Al Green of Texas,
			 Ms. Kaptur,
			 Mr. Carnahan,
			 Mr. Moore of Kansas,
			 Ms. Pingree of Maine,
			 Mr. Blumenauer,
			 Mr. Shuler,
			 Mr. Kind, Mr. Loebsack, Mr.
			 Van Hollen, Ms.
			 Schakowsky, Mr. Courtney,
			 Mr. Walz, Mr. Holt, Mr.
			 Perriello, and Mr. Moran of
			 Virginia) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Richard B. Russell National
		  School Lunch Act to award competitive grants to assist eligible entities in
		  implementing or expanding farm-to-school programs.
	
	
		1.Short titleThis Act may be cited as the
			 National Farm-to-School Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Farm-to-school
			 programs facilitate the purchase of local food for school meals and offer a
			 spectrum of both immediate and long-term benefits to child health, small- and
			 medium-sized agricultural producer income, and community economic
			 development.
			(2)Farm-to-school
			 programs of varying scale are operational in over 8,900 schools in 42 States
			 around the country.
			(3)Though successful models of farm-to-school
			 programs exist around the country, many schools and small- and medium-sized
			 agricultural producers that would like to implement a farm-to-school program or
			 scale up their existing program face barriers in the form of program planning,
			 implementation, and technical capacity.
			(4)One-third of
			 children in the United States are now obese or overweight. Over the past 3
			 decades, obesity rates have quadrupled in 6 to 11 year olds and tripled in 12
			 to 19 year olds, according to the most recent data from the Centers for Disease
			 Control’s National Health and Nutrition Examination Survey.
			(5)Childhood obesity
			 rates are disproportionately high among low-income and minority populations.
			 Among Mexican-American children and adolescents ages 2 to 19, 38 percent are
			 obese or overweight. For African-American children, this rate is close to 35
			 percent. A study of American Indian second-graders in Arizona, New Mexico and
			 South Dakota found that over 20 percent of the children were overweight and 29
			 percent were obese.
			(6)Communities with
			 high levels of poverty have less access to fresh fruits and vegetables than
			 higher-income communities. A study of nearly 700 neighborhoods in the United
			 States found that low-income areas have access to half as many supermarkets as
			 the wealthiest areas.
			(7)Increased
			 consumption of fresh fruits and vegetables is one of six major strategies to
			 prevent and control obesity, according to the Centers for Disease
			 Control.
			(8)According to
			 survey data from the Department of Agriculture, only 2 percent of children
			 nationwide meet the daily food servings as recommended by the Food Guide
			 Pyramid.
			(9)The national
			 school lunch program established under the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1751 et seq.) has potential to provide fresher and
			 healthier foods to millions of children in the United States. Approximately 60
			 percent of students in the United States are eligible to receive free or
			 reduced-price school lunches. In fiscal year 2008, 30.9 million children
			 consumed free or reduced-price school lunch on a daily basis.
			(10)Farm-to-school
			 programs can increase children’s daily intake of fresh fruits and vegetables.
			 Farm-to-school programs in Oregon and California have demonstrated that
			 children in schools with an active farm-to-school program increased their
			 average consumption of fresh fruits and vegetables by one or more servings per
			 day.
			(11)Farm-to-school
			 programs are popular among children and can increase school lunch
			 participation. Studies of 9 farm-to-school programs found that schools that
			 participate in a farm-to-school program have seen an increase in student
			 participation in the school meal program ranging from 3 percent to 16 percent
			 for all meals.
			(12)Farm-to-school
			 programs can benefit small- and mid-sized agricultural producers by providing
			 access to consistent markets and the planning and organization skills to expand
			 to other institutional customers.
			(13)Farm-to-school
			 programs can benefit local economies. A 2009 study of farm-to-school programs
			 in Oregon found that for every one dollar invested in farm-to-school programs,
			 the yield in economic activity in the local community was $1.87.
			3.DefinitionsIn this Act:
			(1)Farm-to-School
			 ProgramThe term
			 farm-to-school program means a program that connects schools and
			 small- and medium-sized agricultural producers for the purposes of—
				(A)serving locally produced, healthy foods
			 (including fresh fruits and vegetables, dairy, meat, fish, and poultry, and
			 grains) in school cafeterias;
				(B)improving student
			 nutrition;
				(C)providing
			 educational opportunities for students in the areas of nutrition, health, and
			 local agricultural food production; and
				(D)supporting local and regional agriculture
			 and the growth of rural communities.
				(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture unless otherwise
			 specified.
			4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)farm-to-school
			 programs should be recognized as a proven effective strategy that can provide
			 immediate and long-term benefits to child health, small- and medium-sized
			 agricultural producer income, and community economic development; and
			(2)the Federal
			 Government should partner in assisting schools and local educational agencies
			 with planning, technical assistance, and implementation of farm-to-school
			 programs.
			5.PurposesThe purposes of this Act are to—
			(1)establish the
			 Federal Government as a partner in assisting communities with planning,
			 technical assistance, and implementation of efficient, cost-effective
			 farm-to-school programs; and
			(2)facilitate a sustained commitment to
			 farm-to-school procurement in communities by linking local small- and
			 medium-sized agricultural producers, schools and institutions, State, local and
			 tribal government agencies, institutions of higher education, parents,
			 community and tribal organizations, and other community stakeholders
			ICompetitive Grant
			 Program for Farm-to-School Programs
			101.Competitive
			 grant program for Farm-to-School Programs
				(a)AmendmentThe Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1751 et seq.) is amended by inserting after section 19,
			 the following:
					
						19A.Farm-to-school
				program
							(a)In
				generalFrom the amounts appropriated under subsection (l), the
				Secretary shall provide assistance, through competitive matching grants and
				technical assistance, to eligible entities to implement or expand
				farm-to-school programs, and for related activities.
							(b)Eligible
				entityFor purposes of this section, the term eligible
				entity means—
								(1)a school,
				including a charter school;
								(2)a local
				educational agency;
								(3)an institution of
				higher education;
								(4)a nongovernmental,
				community-based, or tribal organization;
								(5)a State, regional,
				local, or tribal government agency; or
								(6)a partnership
				consisting of 2 or more of the entities described in paragraphs (1) through
				(5).
								(c)Regional
				balanceIn awarding grants under this section, the Secretary, to
				the maximum extent practicable, shall ensure—
								(1)geographical
				diversity; and
								(2)participation of
				urban, rural, and tribal communities.
								(d)Types of
				grantsA grant under this section may be—
								(1)an implementation
				grant to support the initial costs of implementing a new, or expanding an
				existing, farm-to-school program;
								(2)a training and technical assistance grant
				to support the training and access to resources and information necessary to
				conduct a successful farm-to-school program; or
								(3)a planning grant
				to support the cost of conducting research, identifying resources, and
				developing partnerships to design a successful and sustainable farm-to-school
				program.
								(e)Grant
				AmountsA grant awarded under this section to an eligible entity
				shall not exceed—
								(1)in the case of an
				implementation or training and technical assistance grant, $100,000; and
								(2)in the case of a
				planning grant, $25,000.
								(f)Grant
				DurationA grant under this section shall be awarded for a
				period—
								(1)in the case of an implementation or
				training and technical assistance grant, not to exceed 2 years; and
								(2)in the case of a
				planning grant, not to exceed 1 year.
								(g)Cost
				sharing
								(1)In
				generalThe amount of a grant awarded under this section shall
				not exceed 75 percent of the cost of the activities carried out under the
				grant.
								(2)Non-Federal
				supportAn eligible entity
				receiving a grant under this section shall provide support of at least 25
				percent of the cost of the activities carried out under the grant in cash or
				in-kind (including, facilities, equipment, training, or services provided by a
				State, local, and tribal governments, institutions of higher education, and
				private sources).
								(h)Use of
				funds
								(1)In
				generalAn eligible entity receiving a grant under this section
				shall use such funds to implement or expand, make plans to implement or expand,
				or provide training and technical assistance to an eligible entity in
				accordance with paragraph (2) for the purposes of implementing or expanding, a
				farm-to-school program, by—
									(A)establishing
				effective relationships among—
										(i)schools and local
				educational agencies;
										(ii)distributors; and
										(iii)small- and
				medium-sized agricultural operations or groups of such operations;
										(B)facilitating the
				development of enterprises to minimally process, as defined by the Secretary,
				distribute, aggregate, store, and deliver locally or regionally produced
				agricultural food products to support community development and the income of
				small- and medium-sized agricultural operations;
									(C)acquiring
				appropriate equipment to implement or expand a farm-to-school program;
									(D)developing school
				fruit and vegetable gardens for educational and food production purposes;
				and
									(E)supporting
				training and education activities, including supporting the planning of
				experiential nutrition education activities and curriculum that—
										(i)promote healthy
				food education in the school curriculum; and
										(ii)incorporate the
				participation of school children in farm- and garden-based agricultural
				education activities.
										(2)Technical
				assistance grants
									(A)In
				generalIn the case of an eligible entity receiving a training
				and technical assistance grant under this section, the entity shall use the
				funds available under the grant to provide training and technical assistance to
				an eligible entity that desires to implement or expand a farm-to-school
				program.
									(B)Training and
				technical assistance activitiesThe training and technical
				assistance shall—
										(i)be
				provided under such terms as the Secretary may require; and
										(ii)include
				supporting the training and access to resources and information necessary for
				the implementation of a successful farm-to-school program.
										(i)Program
				proposals
								(1)SubmissionAn
				eligible entity desiring to receive a grant under this section shall submit a
				proposal at such time, in such manner, and containing such information as the
				Secretary may require.
								(2)Review
				panelsThe Secretary shall form review panels to evaluate
				proposals submitted pursuant to paragraph (1) based on the criteria described
				in paragraph (3). Such review panels shall include—
									(A)representatives of
				schools and eligible institutions;
									(B)registered
				dietitians;
									(C)small- and
				medium-sized agricultural operations, including socially disadvantaged small-
				and medium-sized agricultural operations;
									(D)public
				agencies;
									(E)nongovernmental
				and community-based organizations with expertise in local food systems and
				farm-to-school programs; and
									(F)other appropriate
				parties as determined by the Secretary.
									(3)Proposal review
				criteriaA proposal shall be evaluated based on relevant criteria
				determined by the Secretary, and shall include—
									(A)service to schools
				and institutions with a high proportion of children who are eligible for free
				and reduced price lunches;
									(B)benefit to local
				small- and medium-sized agricultural operations, including socially
				disadvantaged agricultural operations;
									(C)implementation or
				expansion of farm-to-school programs that can be sustained without Federal
				funds after the end of the grant period;
									(D)incorporation of
				experiential nutrition education;
									(E)demonstration of
				collaboration between schools or institutions, nongovernmental and
				community-based organizations, agricultural operations and groups of such
				operations, and other community partners;
									(F)evaluation plans
				that incorporate stakeholder representation; and
									(G)such other related
				criteria as the Secretary may determine relevant.
									(j)EvaluationAny
				eligible entity receiving a grant under this section shall agree to cooperate
				in an evaluation carried out by the Secretary.
							(k)Rule of
				constructionNothing in this
				section shall be construed to authorize grants under this section for religious
				worship, instruction, or proselytization, or for construction of a facility for
				religious worship, instruction, or proselytization.
							(l)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this section for fiscal year 2011 and each of the
				4 succeeding fiscal years, to remain available until expended.
							(m)DefinitionsFor purposes of this section:
								(1)Charter
				schoolThe term charter
				school has the meaning give the term in section 5210 of the Elementary
				and Secondary Education of 1965 (20 U.S.C. 7221i).
								(2)Elementary
				school; Secondary school; local educational agencyThe terms
				elementary school, secondary school, and local
				educational agency have the meanings given such terms in section 9101 of
				the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
								(3)Farm-to-School
				programThe term farm-to-school program means a
				program that connects schools and small- and medium-sized agricultural
				operations for the purposes of—
									(A)serving locally produced, healthy foods
				(including fresh fruits and vegetables, dairy; meat, fish, and poultry, and
				grains) in school cafeterias;
									(B)improving student
				nutrition;
									(C)providing
				agriculture, health, and nutrition education opportunities to students;
				and
									(D)supporting local and regional agriculture
				and the growth of rural communities.
									(4)Institution of
				higher educationThe term institution of higher
				education has the meaning given such term in section 101 of the Higher
				Education Act of 1965 (20 U.S.C. 1001).
								(5)Local
				foodThe term local food has the meaning given the
				term locally or regionally produced agricultural food products in
				section 310B(g) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				1932(g)).
								(6)SchoolThe
				term school means a public elementary school or public secondary
				school.
								(7)Tribal
				organizationThe term
				tribal organization has the meaning given the term in section 4 of
				the Indian Self-Determination and Education Assistance
				Act.
								.
				(b)Conforming
			 AmendmentSection 18 of the Richard B. National School Lunch Act
			 (42 U.S.C. 1769) is amended by repealing subsection (g).
				IIParticipation of
			 Small- and Medium-Sized Agricultural Producers in Farm-to-School
			 Programs
			201.Identification
			 of Department of Agriculture programs available to promote participation of
			 small- and medium-sized agricultural producers in farm-to-school
			 programs
				(a)Identification
			 of available programsThe
			 Secretary shall prepare a list identifying all programs of the Department of
			 Agriculture that, without modification or with only minor modification, can be
			 used to facilitate the participation of small- and medium-sized agricultural
			 operations in farm-to-school programs.
				(b)Covered
			 programsAmong the Department
			 of Agriculture programs to be considered for inclusion on the list required by
			 subsection (a), the Secretary shall specifically evaluate the following:
					(1)The rural development programs of the
			 Department of Agriculture.
					(2)The loan and loan guarantee programs
			 carried out under the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1921 et seq.).
					(3)The Value-Added Agricultural Product Market
			 Development Grant Program carried out under section 231 of the Agricultural
			 Risk Protection Act of 2000 (7 U.S.C. 1621 note; Public Law 106–224).
					(4)The Farmers’ Market Promotion Program
			 carried out under section 6 of the Farmer-to-Consumer Direct Marketing Act of
			 1976 (7 U.S.C. 3005).
					(5)The Federal-State Marketing Improvement
			 Program carried out under section 204(b) of the Agricultural Marketing Act of
			 1946 (7 U.S.C. 1623(b)).
					(6)The Specialty Crop Block Grant Program
			 carried out under section 101 of the Specialty Crops Competitiveness Act of
			 2004 (7 U.S.C. 1621 note; Public Law 108–465).
					(7)The Community Food Projects Program carried
			 out under section 25 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2034).
					(c)Additional
			 determination regarding value-Added agricultural product market development
			 grant programThe Value-Added
			 Agricultural Product Market Development Grant Program may be accessed by small-
			 and medium-sized agricultural operations and associations of such operations to
			 support farm-to-school programs. The Secretary shall promptly clarify the
			 notification of solicitation of applications under the program to reflect this
			 determination.
				(d)Submission of
			 resultsNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Agriculture shall submit to Congress the list
			 prepared under subsection (a).
				202.Assessment of
			 economic impact of farm-to-school programs on small- and medium-sized
			 agricultural producers and rural communities
				(a)Assessment
			 requiredThe Secretary,
			 acting through the Economic Research Service of the Department of Agriculture,
			 shall conduct a nationwide assessment of the economic impact of farm-to-school
			 programs on small- and medium-sized agricultural operations and rural
			 communities.
				(b)Content of
			 assessmentIn conducting the assessment, the Secretary
			 shall—
					(1)examine the role that farm-to-school
			 programs can play in establishing profitable new markets for small- and
			 medium-sized agricultural operations and facilitating their access to new
			 institutional or direct markets and value-added processing opportunities;
					(2)identify barriers that impede the
			 establishment of such profitable markets for small- and medium-sized
			 agricultural operations; and
					(3)identify
			 strategies for mitigating such barriers.
					(c)Submission of
			 resultsNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall submit to Congress the results of the assessment
			 required by this section.
				IIIInteragency
			 Cooperation
			301.Interagency
			 farm-to-school exchangeThe
			 Secretary of Agriculture, in collaboration with the Secretary of Education and
			 the Secretary of Health and Human Services, shall establish an Internet-based
			 forum for the sharing and exchange of information on farm-to-school programs
			 nationwide. Information available in this Exchange shall include—
				(1)an inventory of
			 all projects funded under the competitive grant program in title II;
				(2)an inventory of
			 existing farm-to-school programs in the United States, which lists—
					(A)the agricultural
			 producers and schools participating in each program;
					(B)the number of
			 students served by each program;
					(C)the annual
			 operating cost of each program; and
					(D)the main contact
			 for the program.
					(3)information on
			 best practices in farm-to-school programs nationwide; and
				(4)additional
			 information as determined by the Secretary of Agriculture, in collaboration
			 with the Secretary of Education and the Secretary of Health and Human
			 Services.
				
